DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.

 Allowable Subject Matter
Claims 1, 5-14 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, prior art of record does not disclose or suggest a surgical device multi-socket for a high-frequency generator for connecting a bipolar applicator, the surgical device multi-socket comprising: a coaxial socket that includes an inner sleeve and an outer sleeve arranged concentrically about a same axis, the coaxial socket being configured to receive a coaxial plug 
	Regarding claim 1, prior art of record does not disclose or suggest a surgical device multi-socket for a high-frequency generator for connecting a monopolar applicator, the surgical device multi-socket comprising a coaxial socket that includes an inner sleeve and an outer sleeve arranged concentrically about a same axis, the coaxial socket being configured to receive a coaxial plug element that includes an inner contact pin and an outer contact ring;  and a first contact opening configured to receive a contact pin of a three-pin plug, the first contact opening being spaced apart from the coaxial socket a second contact opening which is designed to accommodate a contact pin, and a third contact opening which is designed to accommodate a contact pin, wherein centers of the first contact opening and the second contact opening and the third contact opening are arranged on a straight line, and a fourth contact  opening, which is designed to accommodate a Bovie plug (considered as industrial standard plug), wherein: the coaxial socket and a fourth contact opening are arranged between the second contact opening and the third contact opening, and the coaxial socket and the fourth contact opening are arranged such that a first line connecting a center of the coaxial socket and a center of the fourth contact opening is orthogonal to a second line connecting a center of the first contact opening, a center of the second contact opening, and a center of the third contact opening as required by this claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Se attached PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831